Title: From Thomas Jefferson to Thomas Nelson, 20 January 1781
From: Jefferson, Thomas
To: Nelson, Thomas



Dear General
In Council January 20th 1781

I will send to Mr. Brown the Commissary the Paragraph from your Letter relative to Provisions with orders for him to take measures for Relief. At the same time I wish the Principal expenditures could be in Indian meal that the Flour might be kept as much as possible for the Summer’s use. Majr. Hollier has no authority to make exchange [of] Prisoners with the enemy. The inclosed Proclamation will shew you the Principles on which [an exchange] will be approved, to wit that a Citizen shall be considered as a Soldier if he were taken in arms, embodied as a Soldier, and acting under the Command of his Officer. You will perceive that these Circumstances are necessary to distinguish from a Citizen engaged in his domestic or other Occupations. Any equal exchange made on these Principles and approved of by yourself shall be considered as valid.

T.J.

